UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to . Commission file number 001-32265 AMERICAN CAMPUS COMMUNITIES, INC. (Exact name of registrant as specified in its charter) Maryland 76-0753089 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 805 Las Cimas Parkway, Suite 400 Austin, TX (Address of Principal Executive Offices) (Zip Code) (512) 732-1000 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated Filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There were 66,764,589 shares of American Campus Communities,Inc.'s common stock with a par value of $0.01 per share outstanding as of the close of business on October 29, 2010. FORM 10-Q FOR THE QUARTER ENDED September 30, 2010 TABLE OF CONTENTS PAGE NO. PART I. Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 1 Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 (all unaudited) 2 Consolidated Statement of Changes in Equity for the nine months ended September 30, 2010 (unaudited) 3 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (all unaudited) 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosure about Market Risk 46 Item 4. Controls and Procedures 46 PART II. Item 6. Exhibits 47 SIGNATURES 48 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) September 30, 2010 December 31, 2009 (unaudited) Assets Investments in real estate: Wholly-owned properties, net $ $ On-campus participating properties, net Investments in real estate, net Cash and cash equivalents Restricted cash Student contracts receivable, net Other assets Total assets $ $ Liabilities and equity Liabilities: Secured mortgage, construction and bond debt $ $ Senior secured term loan Secured agency facility Accounts payable and accrued expenses Other liabilities Total liabilities Redeemable noncontrolling interests Equity: American Campus Communities, Inc. stockholders’ equity: Common stock, $.01 par value, 800,000,000 shares authorized, 66,764,589 and 52,203,893 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively 666 521 Additional paid in capital Accumulated earnings and dividends ) ) Accumulated other comprehensive loss ) ) Total American Campus Communities, Inc. stockholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 1 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except share and per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenues Wholly-owned properties $ On-campus participating properties Third party development services Third party management services Resident services Total revenues Operating expenses Wholly-owned properties On-campus participating properties Third party development and management services General and administrative Depreciation and amortization Ground/facility leases Total operating expenses Operating income Nonoperating income and (expenses) Interest income 42 20 75 99 Interest expense ) Amortization of deferred financing costs ) Loss from unconsolidated joint ventures (9
